IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA            : No. 137 MM 2015
EX REL: MICHAEL J. PISKANIN,            :
                                        :
                  Petitioner            :
                                        :
                                        :
            v.                          :
                                        :
                                        :
ATTORNEY GENERAL OF                     :
PENNSYLVANIA, KATHLEEN G. KANE,         :
ESQ. (AND SUCCESSORS); AND              :
PENNSYLVANIA UNIFIED JUDICIAL           :
SYSTEM,                                 :
                                        :
                  Respondents           :


                                    ORDER



PER CURIAM

      AND NOW, this 29th day of October, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Review and Writ of Mandamus is

DENIED.